



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Stevens, 2017 ONCA 686

DATE: 20170906

DOCKET: C61603

Watt, Huscroft and Trotter JJ.A

BETWEEN

Her Majesty the Queen

Respondent

and

Amanda Hazel Stevens

Appellant

Lisa Gunn, for the appellant

Alexander Hrybinsky, for the respondent

Heard and released orally: August 28, 2017

On appeal from the conviction entered on February 26,
    2015 and the sentence imposed on January 12, 2016 by Justice Andrew J. Goodman
    of the Superior Court of Justice, sitting without a jury.

REASONS FOR DECISION

[1]

After a trial before a judge of the Superior Court of Justice sitting
    without a jury, Amanda Stevens was convicted of counts of impaired operation of
    a motor vehicle causing death and dangerous operation of a motor vehicle
    causing death. She was sentenced to a term of imprisonment of six years.

[2]

Ms. Stevens appeals her convictions and seeks leave to appeal the
    sentence imposed by the trial judge.

The Background Facts

[3]

The convictions arise out of a motor vehicle accident that occurred one
    October evening several years ago on a straight flat stretch of county road
    that was dry and in good condition. Ms. Stevens was driving a pick-up truck
    that struck the rear of a farm tractor driven by the deceased. At impact, Ms.
    Stevens was driving at a speed of nearly 30 kilometres per hour in excess of
    the posted speed limit.

[4]

The evidence about the state of lighting on the tractor varied among
    witnesses, but what is clear is that some of its lighting system was on, and
    that the reflective tape on the rear of the tractor would reflect headlights of
    vehicles approaching from the rear.

[5]

A toxicologist testified that at the time of the accident, Ms. Stevens
    blood alcohol concentration was between 70 and 110 milligrams of alcohol per
    100 millilitres of blood. There was also evidence that, at a blood alcohol
    concentration of 50 milligrams per 100 millilitres of blood, impairment of the
    ability to operate a motor vehicle becomes significant, at least in a
    scientific sense.

The Grounds of Appeal

[6]

In this court, the appellant challenges the trial judges conclusions on
    the basis that:

i.

the factual findings made by the trial judge were insufficient to
    establish the appellants ability to operate a motor vehicle was impaired by
    alcohol; and

ii.

the factual findings made by the trial judge could not support a finding
    that the appellants operation of the motor vehicle constituted a marked
    departure from the standard expected of a reasonably prudent operator in
    equivalent circumstances.

Discussion

[7]

We are unable to give effect to either ground of appeal. In our view,
    the trial judges conclusions on both issues are rooted in an adequate
    evidentiary foundation. That another trial judge in equivalent circumstances
    might not have drawn the same inferences does not make the trial judges
    conclusions unreasonable or otherwise infirm. Nor do we consider them flawed by
    any misapprehension of the substance of the evidence given at trial or cumbered
    by palpable and overriding error. They are entitled to deference in this court.

[8]

In the result, the appeal from conviction is dismissed.

The Appeal from Sentence

[9]

The appellant also seeks leave to appeal the sentence of six years
    imposed by the trial judge. The sentence imposed, in our respectful view, is
    not outside the range of sentence appropriate for similar offenders who commit
    similar offences in similar circumstances. In our view, it reflects a proper
    application of the governing sentencing objectives and principles, as well as
    the relevant aggravating and mitigating factors.

[10]

While leave to appeal sentence is granted, the appeal from sentence is
    dismissed.

"David Watt J.A."

"Grant Huscroft J.A."

"G.T. Trotter J.A."


